Per Curiam. This matter comes before the Court on a joint stipulation between the Claimant and Respondent. Said stipulation states as follows: “1. The claim herein, filed on February 25,1975, is based upon the alleged tortious act of the Department of General Services in failing to award contracts to Claimant, and by its complaint, seeks recovery of $50,00.00 in damages. 2. That Respondent’s specifications required that the envelopes referred to in the contract documents be printed with a union label, and such requirement was held on May 3,1973, to violate the United States Constitution and to violate public policy as well in Master Printer Association, a Division of Printing Industry of Illinois Association, Inc. v. Board of Trustees of Junior College District No. 508, City of Chicago and State of Illinois. (U.S. Dist. Ct., N. Dist. of Ill., E. Div.) 3. That Respondent did not award Claimant said contracts by reason of the fact that Claimant’s bid indicated that it would not print envelopes for Respondent with union labels, although Claimant’s bid was the low bid. 4. That the allegations of Claimant’s complaint that Respondent’s action in failing to award contracts to Claimant deprived Claimant of rights guaranteed to it by the due process and equal protection clauses of the Fourteenth Amendment to the Constitution of the United States are, by agreement of the parties, withdrawn from the complaint, and from consideration of this Court, subject to the Court accepting this stipulation and entering judgment in favor of the Claimant for the amount of $25,000.00. 5. That by reason of the decision in Master Printer Association, an effective defense of the claim herein cannot be made. 6. That the Claimant, through its counsel of record herein, has offered to settle its claim in full for the sum of $25,000.00, and Respondent, Department of General Services, through its Director, has authorized settlement of said claim in full for the sum of $25,000.00. 7. In consideration of the acceptance of its offer to settle its claim against Respondent, Claimant has agreed and by this stipulation does agree, that the entry of an award of $25,000.00 by this Court shall operate as a full release and relinquishment by Claimant, and a bar of all claims or causes of action that Claimant, has or may have against Respondent, its officers, agents, servants or employees, from the beginning of time to the date of execution of this stipulation. 8. Respondent Department, by and through its Director, after fully investigating the pertinent allegations of the complaint herein, as well as the factual background of the bid and contracts referred to therein, upon advice of its Departmental Counsel, does hereby authorize and direct the Attorney General of Illinois to execute this stipulation, and does represent to the Court of Claims of Illinois that the best interests of the State of Illinois will be served by the entry of an award by the Court to Claimant in the sum of $25,000.00.” It appearing to the Court that this matter has been settled between the parties, an award is hereby made to the Claimant in the amount of $25,000.00.